• FIL


       no. 04-14-00721-j^,;;:;1';;;;;;
   IN THE FOURTH COURT OF APPEAL? n I
          SAN ANTONIO, TEXAS




            ANDRES RAMOS


               Appellant

                   v.



            GIGI CASTANEDA


                Appellee



On Appeal from the Maverick County Court

     Eagle Pass, Texas; Cause # 3220

 The Honorable Ron Carr, Presiding Judge



          BRIEF OF APPELLANT

          MR. ANDRES RAMOS




                                                        U.S. POSTAGE
                                                           PAID
                                                       EAGLE_PASS.TX
                                                            /88D2
                                                         FEB 27.'15
                        UNITED STATES                      AMOUNT
                        rcsT.tLscnvicc


                                         iilllillll!
                              1000
                                         78205
                                                           $8.03
                                                           00069189-, i